Citation Nr: 1700660	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  11-19 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, right, residuals, to include as due to herbicide exposure.

2.  Entitlement to service connection for right sided numbness as secondary to service-connected disease or injury.

3.  Entitlement to service connection for chronic pain as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law.





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in St. Paul, Minnesota.  A transcript of the proceeding has been associated with the claims file.

In April 2013 and July 2014, the Board remanded these matters for further development.  Such development has been completed and associated with the claims file, and these matters were subsequently returned to the Board for further review.

A December 2014 Board decision denied the claims.  A July 2015 Order of the Court of Appeals for Veterans Claims granted a joint motion by the parties to vacate the Board decision and remand these matters to the Board for further appellate review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for right sided numbness and for chronic pain are addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

1.  Renal cell carcinoma, right is attributable to service.


CONCLUSION OF LAW

1.  Renal cell carcinoma, right, was incurred during wartime service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for renal cell carcinoma is reopened and granted herein.  As such, the Board finds that any error under the VCAA with regard to these claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Renal Cell Carcinoma

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran who "during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) generally provides for presumptive service connection for certain listed diseases, which listed diseases do not include renal cell carcinoma.  See also 38 U.S.C.A. § 1116.  A veteran may nevertheless prove entitlement to service connection on a direct basis due to herbicide exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The Veteran served on active duty from July 1968 to March 1970.  He claims that he incurred renal cell carcinoma, right, due to herbicide exposure in Vietnam.

The Veteran's service treatment records are silent as to any kidney problems or renal cell carcinoma.

Post-service, a November 1999 surgical report from the Mayo Clinic shows the Veteran underwent a right enucleation of renal cell carcinoma.  Subsequent March 2002 and March 2005 CT scans of the abdomen and pelvis showed no evidence of recurrent or metastatic renal carcinoma, and a March 2007 CT scan showed postoperative changes.  An August 2009 CT scan revealed benign renal cysts.  

The Veteran submitted an April 2010 letter from Dr. B.L. of the Mayo Clinic in which he noted that the Veteran's renal cell carcinoma surgery was performed by one of his colleagues, and Dr. B.L. noted the Veteran's reported history of Agent Orange exposure in Vietnam.  Dr. B.L. opined that Agent Orange exposure is the likely cause of the Veteran's malignancy.  Dr. B.L. reasoned that the time period between his service and the finding of renal cell carcinoma is as expected for somebody exposed to carcinogen that would cause renal cell carcinoma, and that there is a known association between Agent Orange exposure and cancers including renal cell carcinoma.

In an April 2012 letter, Dr. B.L. noted that he had been asked to provide further details of his opinion.  Dr. B.L. wrote that the compounds 2,4-D and 2,4,5-T have innumerable detrimental health effects, and that TCDD chemical exposures have severe toxicity and are known paraneoplastic chemicals.  While Dr. B.L. acknowledged that, to his knowledge, there was no known definitive link between Agent Orange exposure and renal cell carcinoma, Dr. B.L. noted there are other known occupational and chemical risks, including herbicide exposure.  He also noted that it is known that the period of latency between exposure and development of disease is often 20 or 30 years, and that in the Veteran's case, the time lapse between his reported exposure and the development of his renal cell carcinoma would fit.   Dr. B.L. added that based on the known toxic effects of chemicals that have a similar structure and properties, it is his opinion that the Veteran's exposure to Agent Orange is likely to have been an important etiologic factor in his development of this malignancy.

The Veteran was afforded an October 2010 VA examination, and July 2013 and July 2014 VA medical opinions were subsequently obtained.

The October 2010 VA examination report reflects the VA examiner recorded a diagnosis of Stage I Grade 2 renal cell carcinoma status post attempted right laparoscopic enucleation of renal mass which was converted to an open partial nephrectomy in November 1999.  The examiner noted that currently there was no evidence of persistence or progression of the renal cell carcinoma.  The examiner opined that the Veteran's renal cell carcinoma "is not determined as a medical condition that is associated with his history of exposure to Agent Orange."  No rationale, however, was provided in the report and, therefore, the Board finds that it has no probative value.

The July 2013 VA medical opinion by a different VA examiner reflects the examiner opined that it is less likely than not that the Veteran's renal cell carcinoma was caused by exposure to Agent Orange during his service in Vietnam.  The examiner reasoned that renal cell cancer is not among those listed diseases (in 38 38 C.F.R. § 3.309(e)) for which service connection may be presumed for herbicide exposed veterans.  As explained above, however, failure to be included among those diseases listed in 38 C.F.R. § 3.309(e) does not preclude a finding that a disease is nevertheless directly related to herbicide exposure.  Therefore, the Board finds this medical opinion to be of no probative value.

The July 2014 VA medical opinion from the same VA examiner reflects the examiner opined that the Veteran's renal cell carcinoma is less likely than not related to his service.  The examiner that there has been no casual association reported between renal cell carcinoma and exposure to Agent Orange.  While the examiner acknowledged the opinion of Dr. B.L. that the Veteran's Agent Orange exposure "should be considered as a potential causative agent of his RCC," the examiner noted that reference was made by Dr. B.L. to a case study, and that there is no clinical study with evidence of this causal relationship.  The examiner went on to cite to various medical literature noting several risk factors (other than herbicide exposure).

Recently, the Veteran submitted a September 2016 medical opinion by Dr. M.K., in which Dr. M.K. noted that he is board certified in oncology.  Dr. M.K. opined that it is more likely than not that the Veteran's Agent Orange exposure caused or aggravated his renal cell carcinoma.  He reasoned that although renal cell carcinoma is not among those listed diseases for which service connection may be presumed for herbicide exposed veterans, "there is adequate published laboratory science and epidemiologic data linking Agent Orange and dioxins to renal cell carcinoma."  Dr. M.K. cited to several medical sources in his report, including Cancer Incidence in Korean Vietnam Veterans During 1992 - 2003: The Korean Veterans Health Study, Journal of Preventative Medicine and Public Health (Vo. 46(6) 2013), which 2013 article notes that Korean military members who served in Vietnam during the Vietnam war, and who were presumed to have herbicide and TCDD exposure, had higher rates of kidney cancer than the general population.  Dr. M.K. cited to other medical literature (apparently involving laboratory evidence) in further reasoning that Agent Orange exposure activates AhR, which is an oncogenic regulator, and that TCDD induces transcription of the cancer-causing genes (oncogenes) fos and jun through the AhR and also independently of the AhR.  Dr. M.K. added that the Veteran had no other known risk factors for renal cell carcinoma.  Dr. M.K. noted in his report that it appeared that the VA examiner who prepared the 2014 VA medical opinion did not review certain literature discussed by Dr. M.K, particularly the recent Korean Vietnam Veterans study.

The Board finds that the September 2016 medical opinion of Dr. M.K. has the most probative value with regard to whether the Veteran's renal cell carcinoma is related to his presumed herbicide exposure.  The Board notes that Dr. M.K.'s medical opinion provides by far more detail than the July 2014 VA medical opinion, and Dr. M.K. cites to several medical sources.  The Board finds the 2013 article cited by Dr. M.K. involving Korean Vietnam War veterans to be particularly persuasive (veterans of the Korean military).  Therefore, having found the positive opinion of Dr. M.K. to be the most probative, the Board finds that service connection for renal cell carcinoma, right, is warranted and will grant the claim.

In summary, the Board concludes that service connection for renal cell carcinoma, right, is warranted.


ORDER


Entitlement to service connection for renal cell carcinoma, right, is granted.


REMAND

The Veteran also claims that he has disabilities involving chronic pain and right sided numbness secondary to his service-connected renal cell carcinoma, right.  See Claim, July 2010. 

As an initial matter, the Board acknowledges that the Veteran's private treatment records dated from 2007 to 2010 from the Mayo Clinic and Owatonna Clinic show complaints of right flank and right upper quadrant pain.  

A May 2007 Mayo Clinic record notes that it was of unknown etiology.

A December 2009 Owatonna Clinic record shows diagnosed right upper quadrant pain, chronic and likely secondary to musculoskeletal or nervous system causes.  Gallstones were also diagnosed.

A March 2010 Owatonna Clinic record notes the Veteran reported continued upper abdominal pain and right flank pain since the right kidney surgical procedure, which was noted as attributable to musculoskeletal pain or scar tissue.

An April 2010 record shows the Veteran reported right upper quadrant pain, an "obvious laxity" and bulge in his right flank was noted that was tender to deep palpation, and Dr. B.L. noted "I assumed that there was some damage to his intercostal nerve at the time of his surgery.  Certainly, it sounds like his pain is mainly neuropathic pain and is related to both neuropathic pain and his significant flank laxity."

The October 2010 VA examiner noted that "the Veteran experienced chronic debilitating right lower abdominal pain which can be related to nephrectomy in November 1999.  It is at least as likely as not that the Veteran's chronic abdominal pain is a result of nerve damage at the time of surgical operation."

Regarding the claimed right sided numbness, the October 2010 VA examination report shows the Veteran reported right arm numbness (that he attributed to his spine).

The Board acknowledges that the Veteran reports symptoms of right flank pain and right sided numbness that he attributes to the November 1999 surgery for his renal cell carcinoma.  Also, the Board acknowledges that service connection for his renal cell carcinoma has been granted herein, and that the above private treatment records indicate that his complaints of pain may be related to nerve damage resulting from his November 1999 right kidney surgery.  The Board finds, however, that it remains unclear whether the Veteran's complaints of pain and right sided numbness are attributable to a medical condition other than his already service-connected renal cell carcinoma, right.  The Board adds that pain alone, without underlying pathology, does not constitute a disease or injury for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, the Board finds that this matter should be remanded to afford the Veteran a new VA examination to clarify the nature and etiology of his complaints of right flank pain and of right sided numbness.

In addition, all of the Veteran's VA treatment records, if any, dated from May 2010 to present should be associated with the claims file.

Finally, any outstanding treatment records from the Mayo Clinic and Owatonna Clinic dated since May 2010 should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records dated from May 2010 to present, if any.

2.  Associate with the claims file any more recent private treatment records from the Mayo Clinic, including Dr. B.L., and from the Owatonna Clinic (associated with the Mayo Clinic) dated from May 2010 to present, if any.

3.  After the above development has been completed, schedule the Veteran for a new VA examination to determine the current nature and the etiology of his claimed chronic pain and right sided numbness, claimed as secondary to his service-connected renal cell carcinoma, right.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that any identifiable disorder manifested by chronic pain and/or by right sided numbness was caused or aggravated by the Veteran's service-connected renal cell carcinoma, right.
Please also ask the VA examiner to provide clarification as to whether the Veteran's complaints of chronic pain, particularly in his right flank area, and his reported right-sided numbness are manifestations of medical conditions distinct from his service-connected renal cell carcinoma, right.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Then, readjudicate the claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


